Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. sec. 112b as the phrase “the router” lacks the correct antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al. 
    PNG
    media_image1.png
    452
    625
    media_image1.png
    Greyscale

In regard to claim 1, Coleman is silent but Hendron teaches “…1. An agricultural implement, comprising: a toolbar comprising a plurality of ground engaging row units; a plurality of electronically operated components positioned on the toolbar or row units; (see FIG. 1 to FIG. 3d where the user can be provided with a virtual reality or augmented reality device and where the images can identify the agricultural machines and the components and an identification of the capability of the components including a blade for cutting and for identifying a cut height of the blades; see paragraph 19-34 where the electronic component for performing the agricultural operation can be for example, work machine 120 may have an implement, for example a harvester, a cutter, and/or a fertilized spreader implement with one or more implement sensors 128. The implement sensors 126 may collect information comprising, for example, a blade height for a cutter, an indication of a potential jam in a seeder row unit, current speed of a work machine, fuel remaining, weather-related information, or any other information relevant to the operator 100.)
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Hendron since Hendron teaches that an augmented or virtual reality device can provide a new display in an agricultural work place. See FIG. 1 -3d. A novice operator may not know the details and instead can rely on the augmented reality to glean hints of 1. What agricultural tool is in the field of view (harvester, cutter, Spreader), and 2. How to use and modulate aspects of the tool using messages that are overlaid over the tool (how to control a blade height, and what is the current blade height and which is the blade cutter). For example, the processor can capture an image of the tool and recognize the tool and attributes of the tool and then present the name of the tool and the settings of the tool. For example, the user can increase the cut length as desired to ensure productive operation and a novice can achieve the same level of performance as a veteran farmer using the 1. Hints and 2. Settings of the tool.  This can provide increased training and safety for the operator. See paragraph 19-34, 1-10, and the abstract of Hendron. 

Coleman discloses “…wherein the plurality of electronically operated components are connected to a display unit”  (see paragraph 50-54, 82-89 and 86-90 and 108 where the device identifies the object and the toot and the type of tool) (see FIG. 5-8 where the augmented virtual reality glasses receives a video image and identifies the object as a buzz saw type tool and then can provide capabilities of the tool such as a blade height is 0, and can be increased to 1.23 and the blade angle is 20 degrees in FIG. 9-10 and the blade has an RPM ot 6500 RPM and the fence distance is 9.25 inches in FIG. 11-12 and in FIG. 15 that the device does not have power in block 46 and claims 1 -8) 
    PNG
    media_image2.png
    655
    624
    media_image2.png
    Greyscale

Coleman is silent but Kaatrasalo teaches with an Ethernet connection(see paragraph 26 where the data bus has an Ethernet connection;   to transmit data and other information to the display unit related to the operation of the plurality of electronically operated components. (see FIG. 3, where the data bus has a display unit connected to the computer bus  50)
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Kaatarasalo since Kaatarasalo teaches that an Ethernet connection for data transfer between a data bus and the forest machine components.  This can provide a high transfer data rate of over 400 Gbits per second for fast communication between the processor and the data bus and the electronic components of the machine.  See paragraph 26-40 of Kaatarasalo. 
The office takes official notice that the Ethernet connection is well known in the art.  See IEEE 802.3 since 1983.  IEEE 802.3 is a working group and a collection of Institute of Electrical and Electronics Engineers (IEEE) standards produced by the working group defining the physical layer and data link layer's media access control (MAC) of wired Ethernet.
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Hendron since Hendron teaches that an augmented or virtual reality device can provide a new display in an agricultural work place. See FIG. 1 -3d. A novice operator may not know the details and instead can rely on the augmented reality to glean hints of 1. What agricultural tool is in the field of view (harvester, cutter, Spreader), and 2. How to use and modulate aspects of the tool using messages that are overlaid over the tool (how to control a blade height, and what is the current blade height and which is the blade cutter). For example, the processor can capture an image of the tool and recognize the tool and attributes of the tool and then present the name of the tool and the settings of the tool. For example, the user can increase the cut length as desired to ensure productive operation and a novice can achieve the same level of performance as a veteran farmer using the 1. Hints and 2. Settings of the tool.  This can provide increased training and safety for the operator. See paragraph 19-34, 1-10, and the abstract of Hendron. 
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al. and in further in view of U.S. Patent No.: 10,165,722B2 to Ackerman that was filed on 12-5-2014 and which is prior to the effective filing date of 11-1-16 and is assigned to DEERE™.

    PNG
    media_image3.png
    748
    1096
    media_image3.png
    Greyscale

The primary reference is silent but Ackerman teaches “…2. The agricultural implement of claim 1, further comprising an intelligent node 10 connected to one or more of the plurality of electronically operated components. (see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects  ) 
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 


    PNG
    media_image4.png
    815
    701
    media_image4.png
    Greyscale

Ackerman teaches “…3. The agricultural implement of claim 2, wherein the intelligent node comprises a motor control.   (see FIG. 7 and 2d lidar and col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over )”. 
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

Ackerman teaches “…4. The agricultural implement of claim 2, wherein the intelligent node comprises a rugged housing. (see col. 2, lines 20-55 where the scout and air drone have a housing and also  can work together to identified a “rough terrain” and a ditch and score this as a problem and that this should be avoided at all costs, see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over such as a ditch; see col. 5, line  60 to col. 6, line 65 where the occupancy grid can show a smooth path and this is the highest and best score; see FIG. 7 where a lane is taken and then classified as having holes) It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

Ackerman teaches “..5. The agricultural implement of claim 2, wherein the intelligent node comprises a processing unit.    (see col. 2, lines 20-55 where the scout and air drone include processors to guide the main vehicle using gps signals and can work together to identified a “rough terrain” and a ditch and score this as a problem and that this should be avoided at all costs, see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over such as a ditch; see col. 5, line  60 to col. 6, line 65 where the occupancy grid can show a smooth path and this is the highest and best score; see FIG. 7 where a lane is taken and then classified as having holes) It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

Ackerman teaches “…6. The agricultural implement of claim 5, wherein the intelligent node provides control and data communication for one or more of sensors, motors, cameras, or lights. (see col. 4, lines 49-50 where the scout node can provide 1. Its own position and 2. The position of the agricultural spray in the field and identify one or more holes using a camera in col. 5, lines 1-30)”. 
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

Ackerman teaches “…7. The agricultural implement of claim 2, further comprising an intelligent position 25 sensor operatively connected to one or more of the plurality electronically operated components and the intelligent nodes. (see col. 5, lines 1-35 where the scout includes a stereo camera 124, 2d lidar, 3d lidar  and ir sensors) 
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

Ackerman teaches “…8. The agricultural implement of claim 7, wherein the intelligent position sensor provides data in the form of 9-degrees of freedom.   (see col. 2, lines 20-55 where the scout and air drone include processors to guide the main vehicle using gps signals and can work together to identified a “rough terrain” and a ditch and score this as a problem and that this should be avoided at all costs, see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over such as a ditch; see col. 5, line  60 to col. 6, line 65 where the occupancy grid can show a smooth path and this is the highest and best score; see FIG. 7 where a lane is taken and then classified as having holes);
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al. and in further in view of U.S. Patent No.: 8,213,321 B2 to Butts et al. that was filed in 2007.

    PNG
    media_image5.png
    835
    689
    media_image5.png
    Greyscale

Butts et al. teaches “… 9, The agricultural implement of claim 8, wherein the data from the intelligent position sensor is communicated to the intelligent node via a CAN communication”.   (see abstract and where the implements and the gps and ECU, transmission and hydraulics are connected to a bus CAN network to determine a potential failure in FIG. 1) ;
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of BUTTS since BUTTS teaches that a controller area network can connect to one or more components of the harvester to receive and exchange messages. This can provide an advanced diagnostic function and a potential failure in any of the components can be detected.     See col. 9, liens 1-60 of Butts. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al.

    PNG
    media_image1.png
    452
    625
    media_image1.png
    Greyscale
 
Hendron teaches “…10. The agricultural implement of claim 1, wherein the display unit comprises a graphical user interface.  (see FIG. 1 to FIG. 3d where the user can be provided with a virtual reality or augmented reality device and where the images can identify the agricultural machines and the components and an identification of the capability of the components including a blade for cutting and for identifying a cut height of the blades; see paragraph 19-34 where the electronic component for performing the agricultural operation can be for example, work machine 120 may have an implement, for example a harvester, a cutter, and/or a fertilized spreader implement with one or more implement sensors 128. The implement sensors 126 may collect information comprising, for example, a blade height for a cutter, an indication of a potential jam in a seeder row unit, current speed of a work machine, fuel remaining, weather-related information, or any other information relevant to the operator 100.)
See motivation statement above. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al.  and in view of Ackerman. 
    PNG
    media_image1.png
    452
    625
    media_image1.png
    Greyscale

Hendron teaches “…11. An agricultural planter with a plurality of electronic components, said agricultural planter comprising: (see FIG. 1 to FIG. 3d where the user can be provided with a virtual reality or augmented reality device and where the images can identify the agricultural machines and the components and an identification of the capability of the components including a blade for cutting and for identifying a cut height of the blades; see paragraph 19-34 where the electronic component for performing the agricultural operation can be for example, work machine 120 may have an implement, for example a harvester, a cutter, and/or a fertilized spreader implement with one or more implement sensors 128. The implement sensors 126 may collect information comprising, for example, a blade height for a cutter, an indication of a potential jam in a seeder row unit, current speed of a work machine, fuel remaining, weather-related information, or any other information relevant to the operator 100.)


a display comprising a memory including data associated with the agricultural planter and a plurality of connectors;  (see FIG. 3d) (see FIG. 1 to FIG. 3d where the user can be provided with a virtual reality or augmented reality device and where the images can identify the agricultural machines and the components and an identification of the capability of the components including a blade for cutting and for identifying a cut height of the blades; see paragraph 19-34 where the electronic component for performing the agricultural operation can be for example, work machine 120 may have an implement, for example a harvester, a cutter, and/or a fertilized spreader implement with one or more implement sensors 128. The implement sensors 126 may collect information comprising, for example, a blade height for a cutter, an indication of a potential jam in a seeder row unit, current speed of a work machine, fuel remaining, weather-related information, or any other information relevant to the operator 100.)
See motivation statement above. 

    PNG
    media_image3.png
    748
    1096
    media_image3.png
    Greyscale


Ackerman teaches “…a plurality of nodes electrically coupled to the display, each of the plurality of nodes 10 associated with at least one of the electronic components of the agricultural planter; (see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects  ) 
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

    PNG
    media_image4.png
    815
    701
    media_image4.png
    Greyscale



Coleman discloses “…wherein the plurality of nodes electronically communicates with the display to associate, in real time, the electronic component (see paragraph 50-54, 82-89 and 86-90 and 108 where the device identifies the object and the toot and the type of tool) (see FIG. 5-8 where the augmented virtual reality glasses receives a video image and identifies the object as a buzz saw type tool and then can provide capabilities of the tool such as a blade height is 0, and can be increased to 1.23 and the blade angle is 20 degrees in FIG. 9-10 and the blade has an RPM to 6500 RPM and the fence distance is 9.25 inches in FIG. 11-12 and in FIG. 15 that the device does not have power in block 46 and claims 1 -8)
Hendron teaches “…with the agricultural planter to perform a function based, at least in part, on the data associated with the agricultural planter and stored in the memory of the display; (see FIG. 1 to FIG. 3d where the user can be provided with a virtual reality or augmented reality device and where the images can identify the agricultural machines and the components and an identification of the capability of the components including a blade for cutting and for identifying a cut height of the blades; see paragraph 19-34 where the electronic component for performing the agricultural operation can be for example, work machine 120 may have an implement, for example a harvester, a cutter, and/or a fertilized spreader implement with one or more implement sensors 128. The implement sensors 126 may collect information comprising, for example, a blade height for a cutter, an indication of a potential jam in a seeder row unit, current speed of a work machine, fuel remaining, weather-related information, or any other information relevant to the operator 100.)
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Hendron since Hendron teaches that an augmented or virtual reality device can provide a new display in an agricultural work place. See FIG. 1 -3d. A novice operator may not know the details and instead can rely on the augmented reality to glean hints of 1. What agricultural tool is in the field of view (harvester, cutter, Spreader), and 2. How to use and modulate aspects of the tool using messages that are overlaid over the tool (how to control a blade height, and what is the current blade height and which is the blade cutter). For example, the processor can capture an image of the tool and recognize the tool and attributes of the tool and then present the name of the tool and the settings of the tool. For example, the user can increase the cut length as desired to ensure productive operation and a novice can achieve the same level of performance as a veteran farmer using the 1. Hints and 2. Settings of the tool.  This can provide increased training and safety for the operator. See paragraph 19-34, 1-10, and the abstract of Hendron. 

Kaatrasalo teaches  wherein the display and plurality of nodes are connected via Ethernet connection; (see paragraph 26 where the data bus has an Ethernet connection;   (see FIG. 3, where the data bus has a display unit connected to the computer bus  50)
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Kaatarasalo since Kaatarasalo teaches that an Ethernet connection for data transfer between a data bus and the forest machine components.  This can provide a high transfer data rate of over 400 Gbits per second for fast communication between the processor and the data bus and the electronic components of the machine.  See paragraph 26-40 of Kaatarasalo. 

Ackerman teaches “… and wherein the plurality of nodes each comprise a motor control and/or a processing unit. (see FIG. 7 and 2d lidar and col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over )”. 
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al.  and in view of Ackerman.
Ackerman teaches “…12. The agricultural planter of claim 11, further comprising at least one position sensor electronically connected to at least one of the plurality of nodes, wherein said at least one 20 position sensor provides positional data associated with the agricultural planter. (see col. 5, lines 1-35 where the scout includes a stereo camera 124, 2d lidar, 3d lidar and ir sensors)  (see col. 2, lines 20-55 where the scout and air drone include processors to guide the main vehicle using gps signals and can work together to identified a “rough terrain” and a ditch and score this as a problem and that this should be avoided at all costs, see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over such as a ditch; see col. 5, line  60 to col. 6, line 65 where the occupancy grid can show a smooth path and this is the highest and best score; see FIG. 7 where a lane is taken and then classified as having holes)
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al.  and in view of Ackerman and in further in view of U.S. Patent No.: 7,369,924 B2 to Han et al. that was filed in 2006. 
Han teaches “…13. The agricultural planter of claim 12, wherein the at least one position sensor comprises a processor and a 9-axis inertial measurement sensor”.  (see col. 1, lines 13-50) 
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of HAN since HAN teaches that an IMU sensor can correct the GPS sensor attributed to error from drift.    See col. 1, lines  1-35 of Han. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al.  and in view of Ackerman and in further in view of U.S. Patent No.: 8,213,321 B2 to Butts et al. that was filed in 2007. 
    PNG
    media_image5.png
    835
    689
    media_image5.png
    Greyscale


 Butts et al. teaches “… 14. The agricultural implement of claim 13, wherein the data from the position sensor is communicated to a node via a CAN communication. ”.   (see abstract and where the implements and the gps and ECU, transmission and hydraulics are connected to a bus CAN network to determine a potential failure in FIG. 1) 
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of BUTTS since BUTTS teaches that a controller area network can connect to one or more components of the harvester to receive and exchange messages. This can provide an advanced diagnostic function and a potential failure in any of the components can be detected.     See col. 9, liens 1-60 of Butts. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al.  and in view of Ackerman.
Ackerman teaches “…15. The agricultural planter of claim 11, wherein the plurality of electronic components comprise motors, sensors, solenoids, cameras, lights, or some combination thereof”.  .    (see col. 2, lines 20-55 where the scout and air drone include processors to guide the main vehicle using gps signals and can work together to identified a “rough terrain” and a ditch and score this as a problem and that this should be avoided at all costs, see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects and see col. 3, where the hazardous terrain can be identified and then communicated to the sprayer such as a hole or where the terrain can cause the spray to collide or tip over such as a ditch; see col. 5, line  60 to col. 6, line 65 where the occupancy grid can show a smooth path and this is the highest and best score; see FIG. 7 where a lane is taken and then classified as having holes)
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al.  and in view of Ackerman.

Hendron teaches “…16. The agricultural planter of claim 11, wherein the memory of the router includes instructions for operations of the plurality of electronic components (see FIG. 1 to FIG. 3d where the user can be provided with a virtual reality or augmented reality device and where the images can identify the agricultural machines and the components and an identification of the capability of the components including a blade for cutting and for identifying a cut height of the blades; see paragraph 19-34 where the electronic component for performing the agricultural operation can be for example, work machine 120 may have an implement, for example a harvester, a cutter, and/or a fertilized spreader implement with one or more implement sensors 128. The implement sensors 126 may collect information comprising, for example, a blade height for a cutter, an indication of a potential jam in a seeder row unit, current speed of a work machine, fuel remaining, weather-related information, or any other information relevant to the operator 100.)
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Hendron since Hendron teaches that an augmented or virtual reality device can provide a new display in an agricultural work place. See FIG. 1 -3d. A novice operator may not know the details and instead can rely on the augmented reality to glean hints of 1. What agricultural tool is in the field of view (harvester, cutter, Spreader), and 2. How to use and modulate aspects of the tool using messages that are overlaid over the tool (how to control a blade height, and what is the current blade height and which is the blade cutter). For example, the processor can capture an image of the tool and recognize the tool and attributes of the tool and then present the name of the tool and the settings of the tool. For example, the user can increase the cut length as desired to ensure productive operation and a novice can achieve the same level of performance as a veteran farmer using the 1. Hints and 2. Settings of the tool.  This can provide increased training and safety for the operator. See paragraph 19-34, 1-10, and the abstract of Hendron. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al. and in view of Ackerman. 
    PNG
    media_image1.png
    452
    625
    media_image1.png
    Greyscale
  
Hendron teaches “…17. A method of connecting and operating one or more electronic components to an agricultural implement, the method comprising: connecting an electronic component to (see FIG. 1 to FIG. 3d where the user can be provided with a virtual reality or augmented reality device and where the images can identify the agricultural machines and the components and an identification of the capability of the components including a blade for cutting and for identifying a cut height of the blades; see paragraph 19-34 where the electronic component for performing the agricultural operation can be for example, work machine 120 may have an implement, for example a harvester, a cutter, and/or a fertilized spreader implement with one or more implement sensors 128. The implement sensors 126 may collect information comprising, for example, a blade height for a cutter, an indication of a potential jam in a seeder row unit, current speed of a work machine, fuel remaining, weather-related information, or any other information relevant to the operator 100.)
 It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Hendron since Hendron teaches that an augmented or virtual reality device can provide a new display in an agricultural work place. See FIG. 1 -3d. A novice operator may not know the details and instead can rely on the augmented reality to glean hints of 1. What agricultural tool is in the field of view (harvester, cutter, Spreader), and 2. How to use and modulate aspects of the tool using messages that are overlaid over the tool (how to control a blade height, and what is the current blade height and which is the blade cutter). For example, the processor can capture an image of the tool and recognize the tool and attributes of the tool and then present the name of the tool and the settings of the tool. For example, the user can increase the cut length as desired to ensure productive operation and a novice can achieve the same level of performance as a veteran farmer using the 1. Hints and 2. Settings of the tool.  This can provide increased training and safety for the operator. See paragraph 19-34, 1-10, and the abstract of Hendron. 

Ackerman teaches “…an intelligent node;   (see col. 4, where the first ground vehicle sprayer uses a ground scout vehicle 100 and a uav drone 200 as an air scout; see col. 8, lines 1-30 where the air scout can determine where there are objects that are hazardous objects 822 versus row plants, versus weeds and crops and to avoid the hazardous objects  )”. 
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of ACKERMAN of DEERE™ since ACKERMAN teaches that a main spraying and seeding agricultural vehicle can be subject to risks of collision and poor terrain and/or falling into a hole that is not seen in time. Further, the rows of crops, plants and weeds may obstruct one or more local sensors and a hidden hole can cause a catastrophic damage to the agricultural vehicle which can include significant casualty or repair costs if it falls in and drops 10 feet.   The agricultural vehicle can include one or more smart node devices such as an air UAV drone scout 200 and a ground robot scout 100 which can be wired or wirelessly connected.  The scouts can record the position of the agricultural vehicle on a 3d grid and provide an indication of the hazards such as poor terrain, holes, objects and the like on the grid and provide “collision avoidance hints” and/or instructions to the vehicle. Position instructions can be scored and provided to the agricultural device display and these smart nodes can assist with positioning and preventing the vehicle from being tipped over or falling in a hole that is hidden from view. This can provide increased safety for the operator and vehicle. See col. 8, line 1 to col. 9, line 20, and claims 1-10 and the abstract of Ackerman. 

Kaatrasalo teaches  communicating, via an Ethernet connection, (see paragraph 26 where the data bus has an Ethernet connection;   (see FIG. 3, where the data bus has a display unit connected to the computer bus  50)

Coleman discloses “…a type and functionality of the electronic component to a display unit; displaying, on the display unit, operating instructions associated with the electronic component; and allowing a user to offer inputs based on the operating instructions, via the display unit, and ”  (see paragraph 50-54, 82-89 and 86-90 and 108 where the device identifies the object and the toot and the type of tool) (see FIG. 5-8 where the augmented virtual reality glasses receives a video image and identifies the object as a buzz saw type tool and then can provide capabilities of the tool such as a blade height is 0, and can be increased to 1.23 and the blade angle is 20 degrees in FIG. 9-10 and the blade has an RPM to 6500 RPM and the fence distance is 9.25 inches in FIG. 11-12 and in FIG. 15 that the device does not have power in block 46 and claims 1 -8)
Hendron teaches “…communicating the inputs to the electronic component for performing an agricultural operation with the electronic component. (see FIG. 1 to FIG. 3d where the user can be provided with a virtual reality or augmented reality device and where the images can identify the agricultural machines and the components and an identification of the capability of the components including a blade for cutting and for identifying a cut height of the blades; see paragraph 19-34 where the electronic component for performing the agricultural operation can be for example, work machine 120 may have an implement, for example a harvester, a cutter, and/or a fertilized spreader implement with one or more implement sensors 128. The implement sensors 126 may collect information comprising, for example, a blade height for a cutter, an indication of a potential jam in a seeder row unit, current speed of a work machine, fuel remaining, weather-related information, or any other information relevant to the operator 100.)
It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Hendron since Hendron teaches that an augmented or virtual reality device can provide a new display in an agricultural work place. See FIG. 1 -3d. A novice operator may not know the details and instead can rely on the augmented reality to glean hints of 1. What agricultural tool is in the field of view (harvester, cutter, Spreader), and 2. How to use and modulate aspects of the tool using messages that are overlaid over the tool (how to control a blade height, and what is the current blade height and which is the blade cutter). For example, the processor can capture an image of the tool and recognize the tool and attributes of the tool and then present the name of the tool and the settings of the tool. For example, the user can increase the cut length as desired to ensure productive operation and a novice can achieve the same level of performance as a veteran farmer using the 1. Hints and 2. Settings of the tool.  This can provide increased training and safety for the operator. See paragraph 19-34, 1-10, and the abstract of Hendron. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Pub. No.: US 2016/0314623 Al to Coleman et al. that was filed in 2015 (hereinafter Coleman”) and in view of United States Patent Application Pub. NO.: US20170090196A1 to Hendron filed in 2015 (hereinafter “Hendron”) and being assigned to DEERE™ and in view of U.S. Patent Application Pub. No.: US 2016/0121784 A1 to Kaatrasalo et al. and in view of Ackerman. and in further in view of U.S. Patent No.: 10,104,824 B2 to Blackwell et al. 
Blackwell teaches “…18. The method of claim 17, wherein the connected electronic component comprises one of a seed meter assembly and a row unit assembly.  (see col. 6, lines 10-60 and col. 17, lines 30-55)”. 
 It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Blackwell since Blackwell teaches that an autonomous device can inspect an implement and then can determine one or more operations associated with that implement including planting, tilling, bailing and harvesting and spraying, and cultivating. This can coordinate planting operations and then provide instructions to a robot for autonomous operation. See abstract and claims 1 -4 of Blackwell 

Blackwell teaches “…19. The method of claim 18, wherein the connected electronic component is the row unit assembly, and the method further comprising the steps of: determining one of the plurality of row unit slots associated with the row unit assembly; configuring the row unit assembly to perform a portion of the agricultural operation 20 associated with the one of the plurality of row unit slots. (see col. 6, lines 10-60 and col. 18, lines 45-65) 
 It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Blackwell since Blackwell teaches that an autonomous device can inspect an implement and then can determine one or more operations associated with that implement including planting, tilling, bailing and harvesting and spraying, and cultivating. This can coordinate planting operations and then provide instructions to a robot for autonomous operation. See abstract and claims 1 -4 of Blackwell 

Blackwell teaches “…20. The method of claim 18, wherein the connected electronic component is a seed meter assembly, and the method further comprising the steps of: determining a type of seed meter; and 25 _ configuring the seed meter (see col. 6, lines 10-60 and col. 18, lines 45-65 and col. 17, lines 30-55) 
 It would have been obvious for one of ordinary skill in the art at the time the effective filing date of the invention to combine the disclosure of Coleman with the teachings of Blackwell since Blackwell teaches that an autonomous device can inspect an implement and then can determine one or more operations associated with that implement including planting, tilling, bailing and harvesting and spraying, and cultivating. This can coordinate planting operations and then provide instructions to a robot for autonomous operation. See abstract and claims 1 -4 of Blackwell 
Hendron teaches “…to perform a desired agricultural operation based upon input at the display unit.  (see FIG. 1 to FIG. 3d where the user can be provided with a virtual reality or augmented reality device and where the images can identify the agricultural machines and the components and an identification of the capability of the components including a blade for cutting and for identifying a cut height of the blades; see paragraph 19-34 where the electronic component for performing the agricultural operation can be for example, work machine 120 may have an implement, for example a harvester, a cutter, and/or a fertilized spreader implement with one or more implement sensors 128. The implement sensors 126 may collect information comprising, for example, a blade height for a cutter, an indication of a potential jam in a seeder row unit, current speed of a work machine, fuel remaining, weather-related information, or any other information relevant to the operator 100.) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668